Exhibit 10.2

EXECUTIVE EMPLOYMENT AGREEMENT

 

PARTIES:

  FLIR Systems, Inc. (“Company”)   27700 SW Parkway Avenue   Wilsonville, OR
97070   Earl R. Lewis (“Executive”)   58 Ford Road   Sudbury, Massachusetts
01776

EFFECTIVE DATE: January 1, 2009

RECITALS:

The Company wishes to obtain the services of Executive for the duration of this
Agreement, and the Executive wishes to provide his services for such period, all
upon the terms and conditions set forth in this Agreement.

Therefore, in consideration of the mutual promises contained herein, the parties
agree as follows:

ARTICLE I

DEFINITIONS

1.1 “Base Salary” means regular cash compensation paid on a periodic basis
exclusive of benefits, bonuses or incentive payments.

1.2 “Board” means the Board of Directors of the Company.

1.3 “Cause” means Executive committed any one or more of the following:
(i) willful gross misconduct in the performance of any material duties under
this Agreement that results in material damage to the Company, and if such
misconduct is susceptible of cure, the failure to effect such cure within thirty
(30) days after written notice from the Board of such misconduct is given to
Executive; (ii) material use of alcohol or illegal drugs which materially
interferes with the performance of Executive’s duties hereunder and materially
damages the Company; (iii) theft, embezzlement, fraud, misappropriation of
funds, other willful acts of dishonesty or the willful and material violation of
any material law, ethical rule or fiduciary duty relating to Executive’s
employment by the Company that materially damages the Company; (iv) a felony or
any act involving moral turpitude; (v) the willful and material violation of any
confidentiality or proprietary rights agreement between Executive and the
Company that materially damages the Company; or (vi) the willful and material
violation of Company policy or procedure, or breach of any material provision of
this Agreement, that materially damages the Company, and if such violation or
breach is susceptible of cure, the failure to effect such cure within thirty
(30) days after written notice from the Board of such violation or breach is
given to Executive.

1.4 “Disability” means for purposes of Section 4.5, the inability of Executive
to perform his duties under this Agreement, with or without reasonable
accommodation, because of physical or mental incapacity for a continuous period
of five (5) months, as determined by the Board. For purposes of Section 3.3,
Disability means total and permanent disability as defined in Internal Revenue
Code section 22(e)(3).

1.5 “FLIR” shall mean FLIR Systems, Inc., and its wholly owned subsidiaries.



--------------------------------------------------------------------------------

ARTICLE II

EMPLOYMENT, DUTIES AND TERM

2.1 Employment. Upon the terms and conditions set forth in this Agreement, the
Company hereby employs Executive as President and Chief Executive Officer, and
Executive accepts such employment. During the term of this Agreement, Executive
will continue to work with the Board in its efforts to identify an individual to
serve as Executive’s successor as President and/or Chief Executive Officer.

2.2 Duties. Executive shall devote his full-time and best efforts to the Company
and to fulfilling the duties of Chief Executive Officer, which shall include
such duties as may from time to time be assigned him by the Board, provided that
such duties are reasonably consistent with Executive’s education, experience and
background. Executive shall comply with the Company’s policies and procedures to
the extent they are not inconsistent with this Agreement in which case the
provisions of this Agreement prevail. Executive shall also be permitted to serve
on outside boards, commissions and partnerships to the extent such service does
not conflict with the provisions of this Agreement.

2.3 Term. The term of this Agreement shall be until January 1, 2011, unless
earlier terminated in accordance with Article IV. This Agreement may be extended
by mutual agreement of the parties.



--------------------------------------------------------------------------------

ARTICLE III

COMPENSATION AND EXPENSES

3.1 Base Salary. For all services rendered under this Agreement during the term
of Executive’s employment, the Company shall pay Executive a minimum annual Base
Salary of $950,000; provided, however, that notwithstanding that Executive has a
contractual right, pursuant to the Employment Agreement between Executive and
the Company, dated as of February 27, 2008, to a minimum annual Base Salary of
$950,000 for 2009, Executive has agreed to receive a salary of $825,000 for a
portion of 2009 beginning on January 1, 2009 and ending on a date during 2009
that is chosen by the Executive acting in his discretion. In the event that
salary adjustments for the Company’s executive officers in 2009 are implemented
on a retroactive basis, Executive’s Base Salary will also be adjusted, on a
retroactive basis to January 1, 2009, to $950,000.

3.2 Bonus. Executive shall be eligible for bonuses, incentive payments and other
awards as determined by the Board or the Compensation Committee of the Board
(the “Committee”) in accordance with the FLIR Systems, Inc. 2007 Executive Bonus
Plan then in effect, as amended from time to time.

3.3 Stock Options.

(a) Executive shall annually be eligible for grants of options to purchase
shares of FLIR stock, based upon achievement of objectives and for such quantity
of options as determined by the Board. All such grants, including all past and
future grants, shall be subject to the terms and conditions set forth in the
option agreements between Executive and the Company associated with each such
grant. In the event of any inconsistency between this Agreement and the option
agreements, the terms and conditions of the option grants shall take precedence.

(b) Attached hereto and incorporated herein as Appendix 1 is a summary of
Executive’s unexercised stock option grants as of the date hereof.

3.4 Personal Time Off. Executive shall earn personal time off during the term of
his employment in accordance with the Company’s policies regarding paid time off
that are applicable to the Company’s executive officers.

3.5 Benefits. Executive shall be eligible to participate in all
Company-sponsored health and welfare benefit plans made available to other
executives of the Company for so long as he is employed by the Company.

3.6 Supplemental Employee Retirement Plan. The Company shall make all
contributions to its Supplemental Employee Retirement Plan (“SERP”) on behalf of
Executive for each plan year in accordance with the SERP then in effect, as
amended from time to time.

3.7 Business Expenses. The Company shall, in accordance with, and to the extent
of, its policies in effect from time to time, bear all ordinary and necessary
business expenses reasonably incurred by Executive in performing his duties as
an employee of the Company, provided that Executive accounts promptly for such
expenses to the Company in the manner prescribed from time to time by the
Company.

3.8 Taxes and Withholding. All amounts payable to Executive under this Agreement
shall be net of amounts required to be withheld by law. To the extent there is
any tax consequence to Executive in connection with payment for work between two
states, Executive’s Base Salary shall be grossed up to cover the tax consequence
to Executive.

ARTICLE IV

EARLY TERMINATION

4.1 Early Termination. This Article sets forth the terms for early termination
of Executive’s employment with the Company.



--------------------------------------------------------------------------------

4.2 Termination for Cause. The Company may terminate Executive’s employment for
Cause immediately upon written notice from the Board to Executive. In the event
of termination for Cause pursuant to this Section 4.2, Executive shall be paid
Executive’s Base Salary through the date of termination at the rate then in
effect, and (without regard to any language that may be inconsistent in any
option grant) for any option granted on or after the date of this Agreement
Executive shall have the lesser of three (3) months from such termination or the
remaining option term in which to exercise his vested stock options.

4.3 Termination Without Cause. Either Executive or the Company may terminate
Executive’s employment without Cause on no less than thirty (30) days written
notice from or to the Board. In the event Executive terminates his employment
without Cause pursuant to this Section 4.3, Executive shall be paid his Base
Salary through the date of termination. In the event the Company terminates the
Executive’s employment without Cause pursuant to this Section 4.3, the Company
shall pay to Executive: (i) continuation of Executive’s Base Salary in effect at
the time of termination for a period of eighteen (18) months or for the duration
of the remaining term of the Agreement, whichever is greater, in accordance with
the Company’s regular payroll practices; (ii) all options or equity awards
granted to Executive shall immediately vest; and (iii) Executive shall be
entitled to an annual bonus (in lieu of any bonus for the year of termination
otherwise set forth in Section 3.2) in an amount not less than one (1) year’s
Base Salary, which amount shall be paid promptly at termination.

4.4 Termination in Connection with Transition. In the event Executive’s
employment terminates at a time when a successor as Chief Executive Officer has
been identified by Executive and the Board, the following provisions shall
apply:

(a) The Executive shall be paid his Base Salary through the date of termination.

(b) The Executive shall be eligible to receive a prorated Performance Award
under the Company’s annual incentive plan in effect for the year in which such a
termination occurs. The amount of the Performance Award payable in any such year
shall be calculated as follows:

(i) The calculation of Executive’s Performance Award shall be based on his
Target Award which will accrue at the rate of 25% per quarter and be payable
based on the number of full or partial quarters in which Executive is employed
by the Company. The Target Award will be determined annually by the Committee.

(ii) The actual Performance Award shall be adjusted 7% upward or downward for
each $0.01 earnings per share (EPS) achievement over or under the Company’s EPS
target through the quarter in which Executive’s employment terminates.

(iii) The Company’s quarterly EPS targets will be determined annually by the
Committee.

(iv) Example: Executive’s employment terminates on August 31, 2009. Assuming
Company’s EPS performance through the third quarter is a $0.03 improvement over
the Company’s EPS target through three quarters, the prorated Target Award
(Target Award X .75) shall be adjusted upward by a factor of 1.21 ($0.03 X 7%).

The prorated Performance Award payable under this Section 4.4(b), if any, shall
be paid as soon as is practicable following the Executive’s termination and the
determination, in the ordinary course, of the Company’s performance for the
relevant Performance Period; provided, however, that in all events, any such
prorated Performance Award will be paid no later than March 15th of the year
following the year in which the termination takes place.

Capitalized terms in this Sections 4.4(b) are defined terms in the Company’s
2007 Executive Bonus Plan.

Any Performance Award made under this Section 4.4(b) is not considered
Compensation as defined in the SERP.



--------------------------------------------------------------------------------

(c) For avoidance of doubt, in the event of a termination that is contemplated
by this Section 4.4, the Executive shall not, as is contemplated by Section 8 of
the version of the Company Corporate Governance Principles that is in effect as
of the date hereof, be required to tender a resignation from the Board.

4.5 Termination in the Event of Death or Disability. In the event Executive’s
employment terminates as a result of the death or Disability of Executive, the
following provisions shall apply:

(a) In the event of Executive’s death, the Company shall pay all accrued wages
owing through the date of termination, plus an amount equal to one year’s Base
Salary. Such amount shall be paid (1) to the beneficiary or beneficiaries
designated in writing to the Company by Executive, (2) in the absence of such
designation, to the surviving spouse, or (3) if there is no surviving spouse, or
such surviving spouse disclaims all or any part, then the full amount, or such
disclaimed portion, shall be paid to the executor, administrator or other
personal representative of Executive’s estate. The amount shall be paid as a
lump sum as soon as practicable following the Company’s receipt of notice of
Executive’s death, but in no event later than December 31 of the year of death
if Executive dies between January 1 and October 31. If Executive dies in
November or December, such payment shall be made in January of the year
following the year of death.

(b) In the event of Disability, Base Salary shall be paid through the final day
of the fifth (5th) month referenced in the definition of “Disability.”

4.6 Entire Termination Payment. The compensation provided for in this Article IV
shall constitute Executive’s sole remedy for early termination of Executive’s
employment. Executive shall not be entitled to any other termination or
severance payment which may be payable to Executive under any other agreement
between Executive and the Company or under any policy in effect at, preceding or
following the date of termination except that, in the event that Executive’s
employment terminates for any reason, the vested benefits accrued under
tax-qualified retirement plans, if any, and the Supplemental Executive
Retirement Plan (SERP) will be paid as such plans are ordinarily payable upon a
termination of employment.

ARTICLE V

CONFLICT OF INTEREST

5.1 During the term of employment with the Company, Executive will engage in no
activity or employment which may conflict with the interests of the Company, and
will comply with the Company’s policies and guidelines pertaining to business
conduct and ethics.

ARTICLE VI

GENERAL PROVISIONS

6.1 Successors and Assigns. Except as otherwise provided in Article VI, this
Agreement shall be binding upon and inure to the benefit of the parties and
their respective successors and assigns, administrators, executors, legatees,
and heirs. In that this Agreement is a personal services contract, it shall not
be assigned by Executive.

6.2 Notices. All notices, requests and demands given to or made pursuant hereto
shall, except as otherwise specified herein, be in writing and be delivered or
mailed to any such party at its address as set forth at the beginning of this
Agreement (if to Company, to the attention of the General Counsel). Either party
may change its address, by notice to the other party given in the manner set
forth in this Section. Any notice, if mailed properly addressed, postage
prepaid, registered or certified mail, shall be deemed dispatched on the
registered date or that stamped on the certified mail receipt, and shall be
deemed received within the third (3rd) business day thereafter or when it is
actually received, whichever is sooner.



--------------------------------------------------------------------------------

6.3 Caption. The various headings or captions in this Agreement are for
convenience only and shall not affect the meaning or interpretation of this
Agreement.

6.4 Governing Law and Jurisdiction. The validity, construction and performance
of this Agreement shall be governed by the laws of the Commonwealth of
Massachusetts, without regard to its choice of laws provisions.

6.5 Mediation. In the case of any dispute arising under this Agreement which
cannot be settled by reasonable discussion, the parties agree that, prior to
commencing any proceeding, they will first engage the services of a professional
mediator agreed upon by the parties and attempt in good faith to resolve the
dispute through confidential nonbinding mediation. Each party shall bear
one-half ( 1/2) of the mediator’s fees and expenses and shall pay all of its own
attorneys’ fees and expenses related to the mediation. This Section 6.5 shall
not apply to any action to enforce Executive’s obligations under a
confidentiality or proprietary rights agreement.

6.6 Indemnification. If Executive is made a party or identified as a witness to
any threatened or pending action, suit, or proceeding (whether civil, criminal,
administrative or investigative) in any matter concerning or relating to
Executive’s service to or actions or omissions on behalf of the Company as an
employee or agent thereof, then the Company shall, to the maximum extent
permitted by law, and in addition to any such right granted to or available to
Executive under the Company’s Charter, By-Laws or standing or other resolutions
or agreements, defend, indemnify and hold Executive harmless against all
expenses (including attorneys’ fees), judgments, fines, and amounts paid in
settlement. The Company shall, upon Executive’s request, promptly advance or pay
any amounts for reasonable costs, charges, or expenses (including any legal fees
and expenses incurred by Executive) subject to indemnification hereunder or in
furtherance of such right, subject to a later determination as to Executive’s
ultimate right to receive indemnification. Executive’s right to indemnification
will survive until the expiration of all applicable statutes of limitations,
without regard to the earlier cessation of Executive’s employment or any
termination or expiration of this Agreement.

6.7 Attorney Fees. In the event of any suit, action or arbitration to interpret
or enforce this Agreement, the prevailing party shall be entitled to recover its
attorney fees, costs and out-of-pocket expenses at trial and on appeal.

6.8 Construction. Wherever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective only to the extent of such
prohibition or invalidity without invalidating the remainder of such provision
or the remaining provisions of this Agreement.

6.9 Waivers. No failure on the part of either party to exercise, and no delay in
exercising, any right or remedy hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right or remedy hereunder preclude
any other or further exercise thereof or the exercise of any other right or
remedy granted hereby or by any related document or by law.

6.10 Modification. This Agreement may not be and shall not be modified or
amended except by written instrument signed by the parties hereto.

6.11 Section 409A. Any reimbursement of expenses under this Agreement
(including, for example, under Section 3.7) shall occur not later than March 15
of the year following the year in which the expense was incurred. Any amount of
expenses eligible for reimbursement, or in-kind benefit provided, during a
calendar year shall not affect the amount of expenses eligible for
reimbursement, or in-kind benefit to be provided, during any other calendar
year. The right to any reimbursement or in-kind benefit pursuant to this
Agreement shall not be subject to liquidation or exchange for any other benefit.
In the event Executive is a “specified employee” within the meaning of
Section 409A of the Internal Revenue Code at the time of the termination of
Executive’s employment, any payments on termination due hereunder (other than
accrued salary and vacation pay) which are considered deferred compensation and
are payable during the six (6) month period beginning on Executive’s termination
will be deferred and paid, together with interest at eight percent (8%), in a
lump sum six (6) months and one (1) day after the date of termination (or, if
earlier, upon Executive’s death).



--------------------------------------------------------------------------------

It is the intention of the parties that no payment or entitlement pursuant to
this Agreement will give rise to any adverse tax consequences to Executive under
Section 409A of the Internal Revenue Code and any guidance issued thereunder.
Notwithstanding any provision of this Agreement to the contrary, this Agreement
shall be interpreted, applied and (to the minimum extent necessary) amended so
that it does not fail to meet, and is operated in accordance with, the
requirements of that Section. Any reference in this Agreement to Section 409A of
the Internal Revenue Code shall also include any proposed, temporary or final
regulations, or any other guidance, promulgated with respect to that Section by
the U.S. Department of the Treasury or the Internal Revenue Service.

6.12 Entire Agreement. Except as set forth in Section 3.3, this Agreement
constitutes the entire agreement between the parties and supersedes all prior or
contemporaneous oral or written understandings, statements, representations or
promises with respect to its subject matter. This Agreement was the subject of
negotiation between the parties and, therefore, the parties agree that the rule
of construction requiring that the agreement be construed against the drafter
shall not apply to the interpretation of this Agreement.

6.13 Status of Prior Executive Employment Agreements. The parties acknowledge
that this Agreement constitutes an amendment and restatement of the prior
Executive Employment Agreements between the Executive and the Company, with
effective dates of November 1, 2000, January 1, 2002, January 1,
2003, January 1, 2004, January 1, 2005, January 1, 2006, January 1, 2007 and
January 1, 2008, and does not effect a termination of any such prior Agreement.

6.14 Counterparts. This Agreement may be executed simultaneously in any number
of counterparts, each of which shall be deemed an original, but all of which
shall constitute one and the same instrument.

Signed this 6th day of May 2009.

 

EARL R. LEWIS     FLIR SYSTEMS, INC. /s/ Earl R. Lewis     By:   /s/ Angus L.
Macdonald       Title:   Chairman of the Compensation Committee